DETAILED ACTION
This office action is in response to applicant’s RCE filed on 06/27/2022.
Currently claims 1-7, 9-20 and 32 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 06/27/2022 and associated persuasive arguments,
Claims 1-7, 9-20 and 32 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2019/0206861 A1 to Beigel teaches, an integrated transistor (310; Fig. 3A; [0059]; i.e. an array of vertical NMOS transistors), comprising: 
an active region (combination of 310a, 310b and 310c; Fig. 3A; [0059]; i.e. NMOS source, channel and drain regions) comprising a semiconductor material structure (as annotated on Fig. 3A) having a vertically-extending pillar portion (as annotated on Fig. 3A) that extend outwardly from a lower region (as annotated on Fig. 3A) of the pillar portion (Fig. 3A; [0059]); 

    PNG
    media_image1.png
    596
    912
    media_image1.png
    Greyscale

the pillar portion (as annotated on Fig. 3A) including a first source/drain region (310a), a second source/drain region (310c) and a channel region (310b) between the first (310a) and second source/drain regions (310c) (Fig. 3A; [0059]); and 
an insulative material (317; Fig. 3A; [0070]; i.e. gate dielectric material) along sidewalls of the pillar portion (as annotated on Fig. 3A);
a conductive gating structure (318; Fig. 3A; [0069]; i.e. gate electrode) operatively proximate the channel region (310b) and comprising molybdenum ([0072], Beigel teaches one or more metals for the gate conductive material including molybdenum), 
the conductive gating structure (318) being spaced from the pillar portion (as annotated on Fig. 3A) of the semiconductor material structure (as annotated on Fig. 3A) by the insulative material (317) (Fig. 3A; [0069] – [0070]).
However, neither Beigel nor any cited prior art, appear to explicitly disclose, in context, an active region comprising a semiconductor material structure having opposing horizontally-extending sections that extend outwardly from a lower region of the pillar portion; an insulative material over the opposing sections; the conductive gating structure being spaced from the opposing sections of the semiconductor material structure by the insulative material;
Examiner’s note: The applicant argued in the same line in the “Remarks” that “Beigel does not disclose or suggest the recited regions of semiconductor material extending horizontally outward from pillars, or the insulative material extending over such structures. None of the cited secondary references, considered in combination with Beigel, contributes toward overcoming this deficiency”.
Specifically, the aforementioned ‘an active region comprising a semiconductor material structure having opposing horizontally-extending sections that extend outwardly from a lower region of the pillar portion; an insulative material over the opposing sections; the conductive gating structure being spaced from the opposing sections of the semiconductor material structure by the insulative material,’ is material to the inventive concept of the application at hand to develop new methods for forming integrated transistors and integrated memory as well as to develop new transistor configurations, and new assemblies (e.g., memory assemblies) utilizing the new transistor configurations.

Amended independent claim 11 is allowable because the closest prior art US Patent Pub # US 2019/0206861 A1 to Beigel teaches, an integrated assembly (300; Fig. 3A; [0058]; i.e. TFT control logic level), comprising: 
a first series of first conductive lines (312 for bottom deck 301 and 303 for upper deck 302; Fig. 3A; [0059], [0063]; i.e. source contact and output structure; with broadest reasonable interpretation, the examiner considers devices in lower and upper deck as standalone devices), the first conductive lines (312/303) extending along a first direction (horizontal); 
pillars of semiconductor material (311; Fig. 3B; [0063]; i.e. semiconductor pillar) extending upwardly (vertically) over the first conductive lines (312/303); 
Note: The examiner considers devices in lower and upper deck as standalone devices with broadest reasonable interpretation. However, the conductive line 303 can be used as common interconnect for both devices in lower and upper decks.

    PNG
    media_image1.png
    596
    912
    media_image1.png
    Greyscale

each of the pillars (311) including a lower source/drain region (310a), an upper source/drain region (310c) and a channel region (310b) between the upper (310c) and lower (310a) source/drain regions (Fig. 3A; [0059]); 
the pillars (311) having sidewalls (on left and right); 
the lower source/drain regions (310a) being coupled with the first conductive lines (312); 
a second series of second conductive lines (318; Fig. 3A; [0069]; i.e. gate electrode); 
the second conductive lines (318; Fig. 3A; [0069]; i.e. gate electrode) extending along a second direction (inside the 2D viewable area of Fig. 3A) which crosses the first direction (horizontal) (Fig. 3A; [0069]); 
the second conductive lines (318) including gating regions operatively proximate 3M122-7525 MO 1. docxthe channel regions (310b) (Fig. 3A; [0069]), 
with said gating regions (that includes 318) being laterally offset from the channel regions (310b) by at least the insulative material (317) (Fig. 3A; [0069]); 
the second conductive lines (318) comprising molybdenum ([0072], Beigel teaches one or more metals for the gate conductive material including molybdenum); and 
insulative material (317; Fig. 3A; [0070]; i.e. gate dielectric material) along the sidewalls (on left and right); 
Furthermore, US Patent Pub # US 2019/0393223 A1 to Sharma teaches, storage elements (208; Fig. 1; [0018]; i.e. capacitor) coupled with the upper (if the device is considered upside down) source/drain regions (212; Fig. 1; [0018]; i.e. drain node).  

    PNG
    media_image2.png
    719
    651
    media_image2.png
    Greyscale

However, neither Beigel nor any cited prior art, appear to explicitly disclose, in context, sections of the semiconductor material extending outwardly from a lowest region of the pillars over the first conductive lines and extending an entirety of a distance between the pillars; insulative material across the sections of semiconductor material;
Examiner’s note: The applicant argued in the same line in the “Remarks” that “Beigel does not disclose or suggest the recited regions of semiconductor material extending horizontally outward from pillars, or the insulative material extending over such structures. None of the cited secondary references, considered in combination with Beigel, contributes toward overcoming this deficiency”.
Specifically, the aforementioned ‘sections of the semiconductor material extending outwardly from a lowest region of the pillars over the first conductive lines and extending an entirety of a distance between the pillars; insulative material across the sections of semiconductor material,’ is material to the inventive concept of the application at hand to develop new methods for forming integrated transistors and integrated memory as well as to develop new transistor configurations, and new assemblies (e.g., memory assemblies) utilizing the new transistor configurations.
Dependent claims 2-7, 9-10, 12-20 and 32 depend, directly or indirectly, on allowable independent claims 1 and 11, respectively. Therefore, claims 2-7, 9-10, 12-20 and 32 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/01/2022